Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/27/2022. Currently, claims 1-20 are pending in the application.

Election/Restrictions

No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention. Election was made without traverse in the reply filed on 01/27/2022.


Claim Objections

Claim 1 is objected to because of the following informalities: Where it recites “a firs side” in line 7 should be “a first side”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Where it recites “from the auxiliary channel layer” in line 2 should be “from a portion of the auxiliary channel layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANAMURA et al (US 20110079771 A1).

Regarding claim 1, Figure 4 of KANAMURA discloses a method, comprising: 
forming a first semiconductor layer (3) over a substrate (1); 
forming a second semiconductor layer (4+5, [0050]) over the first semiconductor layer; 
forming a third semiconductor layer (7, [0024]-[0025]) over the second semiconductor layer, the third semiconductor layer including a first portion (portion of 7 between 9 and 6) and a second portion (portion of 7 between 8 and 13); and 
forming a gate structure (12+13) extending through the second semiconductor layer and in contact with the first semiconductor layer (3), a first side (right side of 12+13 in the Figure) of 

Regarding claim 3, Figure 4 of KANAMURA discloses that the method of claim 1 wherein the forming the third semiconductor layer (7) includes: forming a first sub-layer (7b) over the second semiconductor layer; and forming a second sub-layer (7c) directly over the first sub-layer, a material of the first sub-layer and a material of the second sub-layer including same material elements with different element concentrations ([0024]-[0025]).

Regarding claim 4, Figure 4 of KANAMURA discloses that the method of claim 3 wherein the first sub-layer (7b) is AlGaN of a first Al concentration, and the second sub-layer (7c) is AlGaN of a second Al concentration, the second Al concentration being smaller than the first Al concentration ([0024]).

Regarding claim 5, Figure 4 of KANAMURA discloses that the method of claim 1, comprising forming a second source or drain structure (8) extending through the second semiconductor layer and in contact with the first semiconductor layer, the second source or drain structure in contact with the second portion (portion of 7 between 8 and 12+13) of the third semiconductor layer, the second portion of the third semiconductor layer positioned between the second source or drain structure and the gate structure (12+13).


Regarding claim 7, Figure 4 of KANAMURA discloses a method, comprising: 
forming a gate structure (12+13) over a semiconductor body (3+4+5+7), the semiconductor body including a first layer (3, [0048]) of a first III-V compound semiconductor material, a second layer (4+5) of a second III-V compound semiconductor material over the first layer, and a third layer (7, [0024]-[0025]) of a third III-V compound semiconductor material over the second layer, the gate structure (12+13) in contact with the first layer (3) in a first direction (horizontal direction), in contact with the second layer (4+5, [0050]) in a second direction that is different from the first direction, separated from a first portion (portion of 7 between 9 and 6) of the third layer in the second direction, and in contact with a second portion (portion of 7 between 8 and 13) of the third layer in the second direction; and 
forming a source structure (8) over the semiconductor body, the source structure in contact with the first layer (3) in the first direction, in contact with the second layer in the second direction, and in contact with the second portion (portion of 7 between 8 and 13) of the third layer in the second direction (vertical direction in the Figure).

Regarding claim 8, Figure 4 of KANAMURA discloses that the method of claim 7 wherein the first III-V compound semiconductor material is gallium nitride (3, [0048]).

Regarding claim 9, Figure 4 of KANAMURA discloses method of claim 7 wherein the second III-V compound semiconductor material is one or more of a ternary of gallium nitride or a quaternary alloys of gallium nitride (4+5, [0050]).


Regarding claim 10, Figure 4 of KANAMURA discloses that the method of claim 7, comprising forming the third III-V compound semiconductor material by doping gallium nitride with an N-type impurity (7, [0024]-[0025]).

Regarding claim 11, Figure 4 of KANAMURA discloses that the method of claim 7 where in the forming the third layer include forming a first sub-layer (7b) and forming a second sub-layer (7c) positioned directly over the first sub-layer, a material of the first sub-layer and a material of the second sub-layer including same material elements with different element concentrations ( [0024]-[0025]).

Regarding claim 12, Figure 4 of KANAMURA discloses that the method of claim 11 wherein the first sub-layer (7b) is AlGaNs of a first Al concentration, and the second sub-layer (7c) is AlGaNs of a second Al concentration, the second Al concentration being smaller than the first Al concentration ([0024]).

Regarding claim 13, Figure 4 of KANAMURA discloses that the method of claim 7 wherein the first III-V compound semiconductor material (in 3) and the second III-V compound semiconductor material (in 4+5) have different band gaps (due to material difference).

Regarding claim 14, Figure 4 of KANAMURA discloses that the method of claim 7 wherein the forming the gate structure (12+13) includes forming a field plate (portion of 13 over 12) that 

Regarding claim 16, Figure 4 of KANAMURA discloses that the method of claim 7, comprising forming a drain structure (9) in contact with the first layer in the first direction, in contact with the second layer in the second direction, and in contact with the first portion of the third layer in the second direction (vertical direction in the Figure).


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostermaier et al (US 20150221748 A1).

Regarding claim 1, Figure 6 of Ostermaier discloses a method, comprising: 
forming a first semiconductor layer ( bottom 122, [0026]) over a substrate (120); 
forming a second semiconductor layer (bottom 124) over the first semiconductor layer; 
forming a third semiconductor layer (top 124) over the second semiconductor layer, the third semiconductor layer including a first portion (right portion of top 124 between 134 and 108) and a second portion (left portion of top 124 between 106 and 110); and 
forming a gate structure (110, [0021]) extending through the second semiconductor layer and in contact with the first semiconductor layer (122), a first side (right side of 110 in the Figure 6) of the gate structure spaced apart from the first portion (right portion of top 124 between 134 and 108) of the third semiconductor layer, a second side (left side of 110 in the Figure 6) of the gate 

Regarding claim 2, Figure 6 of Ostermaier discloses that the method of claim 1, comprising forming a first source or drain structure (108) extending through the second semiconductor layer (bottom 124) and in contact with the first semiconductor layer (bottom 122), the first source or drain structure (108) in contact with the first portion (right portion of top 124 between 134 and 108) of the third semiconductor layer , the first portion of the third semiconductor layer positioned between the first source or drain structure (108) and the gate structure (110).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHIGAKI et al (US 20130105812 A1).

Regarding claim 17, Figure 6 of ISHIGAKI discloses a method, comprising: 
forming a channel layer (3) over a substrate (1+2); 
forming a barrier layer (4-7) over the channel layer; 
forming an auxiliary channel layer (8-9) over the barrier layer; 
forming an insulation layer (12, [0022]) over the barrier layer and the auxiliary channel layer; 
forming a gate structure (11+15+16) including a gate electrode (15+16) and a gate dielectric layer (11), the gate structure including a gate field plate (16) integral to the gate electrode and extending from a first side of the gate electrode over the insulation layer (12), and directly overlapping the gate dielectric layer (11); 

forming a source electrode (13+17) positioned by a second side of the gate structure, and in contact with the channel layer (8-9).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 15 is rejected under 35 U.S.C. 103 as being obvious over KANAMURA et al (US 20110079771 A1).

Regarding claim 15, Figure 4 of KANAMURA does not teach that the method of claim 14 wherein the forming the field plate includes forming the field plate extending from the gate electrode (13) in the second direction (vertical) with a first distance that is smaller than a second 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over KANAMURA et al (US 20110079771 A1) in view of CHU et al (US 20150349117 A1).

Regarding claim 6, Figure 4 of KANAMURA does not explicitly teach that the method of claim 1, comprising forming an insulation layer over the third semiconductor layer (7), wherein the gate structure (12+13) including a field plate portion (horizontal portion of 13 over 12) extending over the insulation layer.

However, CHU is a pertinent art which teaches a nitride field effect transistor, wherein Figures 4-6 of CHU teach a step of forming an insulation layer (30) under a gate structure for facilitating of forming the gate structure in a recess, wherein a gate field plate (24) is extending from a first side of a gate electrode over the insulation layer ([0029]-[0032].


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modifying the method of KANAMURA by forming an insulation layer over the third semiconductor layer (7), wherein the gate structure (12+13) including a field plate portion (horizontal portion of 13 over 12) extending over the insulation layer in the device of KANAMURA for facilitating an easy fabrication of the device according to the teaching of CHU ([0029]-[0032]).

Regarding claim 17, Figure 4 of KANAMURA discloses a method, comprising: 
forming a channel layer (3, [0048]) over a substrate (1+2); 
forming a barrier layer (4+5, [0050]) over the channel layer; 
forming an auxiliary channel layer (7, [0024]-[0025]) over the barrier layer; 
forming a gate structure (12+13) including a gate electrode (13) and a gate dielectric layer (12), the gate structure including a gate field plate (horizontal portion of 13 on top of 12) integral to the gate electrode, and directly overlapping the gate dielectric layer (12); 
forming a drain electrode (9) positioned by a first side (right side) of the gate structure, in contact with the channel layer (3), and in contact with the auxiliary channel layer (7); and 
forming a source electrode (8) positioned by a second side (left side in the Figure of the gate structure, and in contact with the channel layer.

KANAMURA does not teach forming an insulation layer over the barrier layer (4+5) and the auxiliary channel layer (7), wherein the gate field plate is extending from a first side of the gate electrode over the insulation layer.

However, CHU is a pertinent art which teaches a nitride field effect transistor, wherein Figures 4-6 of CHU teach a step of forming an insulation layer (30) under a gate structure for facilitating of forming the gate structure in a recess, wherein a gate field plate (24) is extending from a first side of a gate electrode over the insulation layer ([0029]-[0032].

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modifying the method of KANAMURA by an insulation layer over the barrier layer (4+5) and the auxiliary channel layer (7), wherein the gate field plate is extending from a first side of the gate electrode over the insulation layer in the device of KANAMURA for facilitating an easy fabrication of the device according to the teaching of CHU ([0029]-[0032]).

Regarding claim 18, Figure 4 of KANAMURA does not explicitly teach that the method of claim 17 wherein the forming the gate structure (12+13) includes forming the gate structure laterally spaced apart from a portion (portion of 7 between 9 and 6) but does not teach that the portion of the auxiliary channel layer is spaced  by a distance that is equal to, or greater than, 0.5 μm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Figure 4 of KANAMURA discloses that the method of claim 17 wherein the auxiliary channel (7) layer is gallium nitride, and comprising doping the gallium nitride of the auxiliary channel with N-type impurities ([0024]-[0025]).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over ISHIGAKI et al (US 20130105812 A1).

Regarding claim 20, Figure 6 of ISHIGAKI discloses that the method of claim 17 wherein the forming the auxiliary channel layer (8-9) includes: forming a first layer (8) of GaN over the barrier layer; and forming a second layer (9) of AlGaN over the first layer.

ISHIGAKI does not explicitly teach that the second layer having an aluminum concentration ranging between 15% and 50%.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/24/2022